      Case 2:19-cv-03040-HB Document 32 Filed 04/29/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HELEN E. HENDERSON, et al.           :        CIVIL ACTION
                                     :
     V.                              :
                                     :
JUSTIN MATTHEWS, et al.              :        NO. 19-3040


                                 ORDER

          AND NOW, this       29th       day of April, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the motion of the City of Philadelphia to dismiss

all claims asserted against it (Doc. # 20) is GRANTED.


                                         BY THE COURT:



                                         /s/ Harvey Bartle III_________
                                                                     J.
